Citation Nr: 0101028	
Decision Date: 01/16/01    Archive Date: 01/24/01

DOCKET NO.  99-14 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Pitts, Associate Counsel

INTRODUCTION

The veteran served on active duty from December 1943 to May 
1947.  He died in January 1998.  The appellant is the 
veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.

The Board notes that a claim of entitlement to Dependents' 
Educational Assistance under Chapter 35, Title 38 of the 
United States Code likewise was denied by the March 1999 
rating decision.  However, as the appellant did not submit a 
notice of disagreement that addressed the denial of this 
claim, it is not before the Board.


FINDINGS OF FACT

1.  The veteran died in January 1998.  His Certificate of 
Death identified as the immediate cause of death 
cardiopulmonary arrest due to or as a consequence of chronic 
obstructive pulmonary disease.  Atrial fibrillation was 
listed as a significant condition contributing to death but 
not resulting in the immediate cause.

2.  At the time of his death, the veteran was service 
connected for ankylosis of the right ankle with secondary low 
back pain; and for residuals of a gunshot wound to the right 
leg involving muscle group XI and peroneal nerve, each 
evaluated as 30 percent disabling.  The combined rating was 
50 percent.  The veteran also received special monthly 
compensation because of the loss of use of his right foot.

3.  The veteran's service-connected disabilities did not 
substantially or materially contribute to his death.

4.  The veteran was neither in actual receipt of a 100 
percent disability rating for a continuous period of ten 
years or more immediately preceding death or a period of not 
less than five years from the date of his discharge from 
active duty, nor has it been shown that he would have been in 
receipt of a 100 percent disability rating but for clear and 
unmistakable error (CUE) in a final RO or Board decision.  In 
addition, the veteran was not "hypothetically" entitled to 
a 100 percent disability rating for the required period of 
time.


CONCLUSIONS OF LAW

1.  The criteria to establish entitlement to service-
connection for the cause of the veteran's death have not been 
met.  38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312 
(2000).

2.  The criteria for entitlement to DIC benefits under the 
provision of 38 U.S.C.A. § 1318 have not been met.  
38 U.S.C.A. § 1318 (West 1991); 38 C.F.R. § 3.22 (2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The veteran died in January 1998.  The Certificate of Death 
named cardiopulmonary arrest as the immediate cause of his 
death.  Chronic obstructive pulmonary disease was noted on 
the Certificate of Death to be a condition leading to the 
immediate cause of death and atrial fibrillation as a 
significant condition contributing to death but not resulting 
in the immediate cause of death.  The Certificate of Death 
indicated that an autopsy had not been performed. 

At the time of his death the veteran was service connected 
for ankylosis of the right ankle with secondary low back 
pain, and for residuals of a gunshot wound to the right leg 
involving muscle group XI.  Each of these disabilities was 
assigned a 30 percent evaluation.  The combined rating was 50 
percent.  At the time of his death, the veteran was also 
receiving special monthly compensation because of the loss of 
use of his right foot.  The veteran did hold a 100 percent 
convalescent rating for these disabilities from May 15, to 
December 2, 1947, and a 100 percent rating for his ankylosis 
of the right ankle with secondary low back pain under 
38 C.F.R. § 4.29 from January 7, to April 30, 1964.  

The veteran's service medical records are silent for any 
findings or complaints pertaining to chronic obstructive 
pulmonary disease, atrial fibrillation, or other disorder of 
the cardiovascular or pulmonary systems.  The service medical 
records do reveal treatment in 1945 for kidney stones, and an 
April 1945 radiological diagnosis of right pyelonephritis due 
to either an injury by a foreign body or due to a non-opaque 
calculi or papilloma in the ureter.  Subsequent treatment for 
kidney stones was terminated by the close of 1945 due to an 
absence of symptomatology.  

In May 1947 a Certificate of Disability for Discharge was 
issued for chronic, now quiescent osteomyelitis of the right 
tibia, secondary to a compound comminuted fracture of the 
upper third of the right tibia due to shell fragment wounds; 
partial paralysis of the right peroneal nerve incurred 
therewith; and deformity of the lower right extremity 
manifested by defect of the upper third of the right tibia 
with limitation of motion of the right ankle, secondary to 
the compound comminuted fracture of the upper third of the 
right tibia.

In a July 1947 rating decision, service connection was 
granted, and a temporary 100 percent convalescent rating 
assigned, for those disabilities named in the May 1947 
Certificate of Disability for Discharge; the rating was 
effective May 15, 1947.  

The veteran was seen for a VA examination in December 1947.  
No cardiovascular or respiratory disorder was diagnosed at 
that time.

In a January 1948 rating decision, this rating was replaced 
with 30 percent evaluations, effective December 3, 1947, for 
a gunshot wound of the right leg, paralysis of the right 
peroneal nerve, scars, and damage to muscle group XI; and for 
ankylosis of the right ankle, respectively.  At this time, 
special monthly compensation was also awarded effective 
December 3, 1947; this was based upon loss of use of one 
foot.  These ratings remained unchanged through the time of 
the death of the veteran except for a temporary 100 percent 
hospitalization rating with respect to his ankylosis of the 
right ankle with secondary low back pain awarded in April 
1964 under 38 C.F.R. § 4.29 from January 7, to April 30, 
1964.  

In March 1977, the veteran was hospitalized at a VA hospital 
for a right ureteropelvic junction obstruction.  In June 
1977, the RO denied a claim for service connection for a 
kidney condition as secondary to his shell fragment wounds.

Records received from a VA Medical Center (VAMC) show that in 
June 1997, the veteran was seen for low back pain with 
radiation to the right leg.  He reported that this pain had 
been chronic, had limited his ability to engage in physical 
activity, and had caused his appetite to diminish.  He said, 
however, that the symptoms of his chronic obstructive 
pulmonary disease were more of a problem for him than was the 
back pain.  The treatment record noted that the veteran had 
to take supplementary oxygen after physical exertion and had 
regular breathing treatments at home.  

Other records revealed that in August 1997, the veteran was 
hospitalized for what was diagnosed as abdominal pain and 
end-stage chronic obstructive pulmonary disease.  It was 
documented that the veteran had been experiencing the 
abdominal pain for the past two years, especially when he 
would lie down, and that during the prior two to four months 
his appetite had dwindled and he had lost twenty pounds.  
Again, it was noted that he was taking oxygen treatments at 
home.  

Records from the period after his discharge from the hospital 
showed that he continued to be treated for pulmonary 
problems, specifically, shortness of breath.

In November and December 1997, the veteran was hospitalized 
at United Health Services Hospitals for right lower lobe 
pneumonia with chronic obstructive pulmonary disease, 
exacerbated.  Also among his discharge diagnoses was urinary 
retention. 

In December 1997, the veteran was admitted to the Tioga 
Nursing Facility.  His admission diagnoses were end-stage 
chronic obstructive pulmonary disease, atrial fibrillation, 
pneumonia, urinary retention, bladder spasms, anxiety, and 
diverticulitis.  A do not resuscitate/do not hospitalize 
order was executed in January 1998.  In January 1998, records 
from Robert Packer Hospital noted that the appellant had 
undergone a nephrectomy for a ureteropelvic obstruction.  
Later that month, the appellant was returned to the Tioga 
facility where he subsequently developed pneumonia, and 
suffered a fatal cardiopulmonary arrest.

The appellant submitted an Application for Dependency and 
Indemnity Compensation in November 1998.


II.  Analysis

i.  Entitlement to service connection for
the cause of the veteran's death

When a veteran dies from a service-connected disability 
dependency and indemnity compensation shall be payable to his 
or her surviving spouse subject to other applicable statutory 
provisions.  38 U.S.C.A. § 1310. 

A claim for service connection for the cause of a veteran's 
death is a new claim regardless of the status of 
adjudications concerning service-connection claims brought by 
the veteran during his lifetime.  See 38 C.F.R. § 20.1106 
(2000).  A claim of entitlement to service connection will be 
granted unless a preponderance of the evidence of record is 
against it.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 4, 114 Stat. 2096, ____ (to be codified as 
amended at 38 U.S.C. § 5107); see also Gilbert v. Derwinski, 
1 Vet. App. 49 (1991).

A veteran's death will be considered as having been due to a 
service-connected disability when the evidence establishes 
that such disability was either the principal or a 
contributory cause of death.  38 C.F.R. § 3.312(a).  A 
service-connected disability is the principal cause of death 
when that disability, "singly or jointly with some other 
condition was the immediate or underlying cause of death or 
was etiologically related thereto."  38 C.F.R. § 3.312(b); 
Ashley v. Brown, 6 Vet. App. 52, 57 (1993).  A contributory 
cause of death is inherently one not related to the principal 
cause.  To be a contributory cause of death, the disability 
must have "contributed substantially or materially" to 
death, "combined to cause death," or "aided or lent 
assistance to the production of death."  When considering 
whether a condition was a contributory cause of death, "it 
is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection."  38 C.F.R. § 3.312(c). 

Therefore, the questions presented by the instant claim are 
whether one or more of the disabilities for which the veteran 
had been granted service connection during his lifetime were 
a cause of his death or, in the alternative, whether any 
other disability or disabilities for which service connection 
is warranted but was not granted during his lifetime may be 
considered a cause of his death.  The evidence brought to 
bear on these questions must be such as is competent.  
Grottveit v. Brown, 5 Vet. App. 91 (1993).  When a 
proposition is medical in nature, such as medical etiology, 
diagnosis, or causation, then usually only evidence founded 
on medical expertise, as opposed to evidence consisting of 
lay opinion or assertions, will be considered competent to 
address it.  Voerth v. West, 13 Vet. App. 117, 120 (1999).  
The Board may not exercise its own medical judgment.  Colvin 
v. Derwinski, 1 Vet. App. 171 (1991).

In this case, the Board finds after carefully reviewing the 
medical evidence that the preponderance of the evidence is 
against a conclusion that a principal or contributory cause 
of the death of the veteran was a disorder or disorders which 
was related to his military service.  

In this regard, the first question is whether service 
connection is warranted for any of the disorders named on the 
death certificate as having caused the veteran's death, i.e., 
cardiopulmonary arrest, chronic obstructive pulmonary 
disease, and atrial fibrillation.  Under applicable criteria, 
service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(2000).  Service connection may also be granted for a 
cardiovascular disease if the disease was compensably 
disabling within a year of separation from active duty.  
38 C.F.R. §§ 3.307, 3.309 (2000).  As noted above, however, 
the service medical records of the veteran are silent for any 
findings or complaints pertaining to chronic obstructive 
pulmonary disease, atrial fibrillation, or other disorder of 
the cardiovascular or pulmonary systems.  Moreover, the 
competent evidence of record does not suggest any link 
between the disorders responsible for the cause of the 
veteran's death and his military service.  Accordingly, the 
preponderance of the evidence is against granting service 
connection for the cause of the veteran's death.  Hence, the 
benefit sought on appeal must be denied.

In reaching this decision the Board considered whether any of 
the veteran's service connected disabilities should be 
regarded as either a principal or contributory cause of his 
death.  The appellant contends those disorders were a 
contributory cause of the death of the veteran because they 
required him to be sedentary and lack of exercise in turn 
brought about his chronic obstructive pulmonary disease.  The 
competent evidence of record in the claims file, however, 
does not suggest any causal relationship between any service-
connected disability and the veteran's development of chronic 
obstructive pulmonary disease, cardiovascular disease, or 
atrial fibrillation.  The only evidence pertaining to a 
possible relationship is represented by the statements 
submitted by the appellant.  While the appellant sincerely 
believes her theory of the etiology of the veteran's chronic 
obstructive pulmonary disease, as a lay person she is not 
competent to offer an opinion concerning the cause of the 
veteran's death.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

In the present case, then, there is no competent evidence 
linking a principal or contributory cause of the death of the 
veteran to his active service.  As the preponderance of the 
evidence is against any entitlement to compensation under 38 
U.S.C.A. § 1310, the doctrine of reasonable doubt may not be 
applied.  38 U.S.C.A. § 5107.  Accordingly, the claim of 
entitlement to service connection for the cause of the 
veteran's death must be denied.


ii.  Entitlement to dependency and indemnity compensation 
(DIC) 
under the provisions of 38 U.S.C.A. § 1318

Under the provisions of 38 U.S.C.A. § 1318, the surviving 
spouse is entitled to DIC benefits "in the same manner as if 
the veteran's death was service connected," if the veteran 
"was in receipt of or entitled to receive...compensation at 
the time of death for a service-connected disability that...was 
continuously rated totally disabling for a period of 10 years 
or more preceding death; or . . . if so rated for a lesser 
period, was so rated continuously for a period of not less 
than five years from the date of such veteran's discharge or 
other release from active duty."  38 U.S.C.A. § 1318(a) and 
(b) (emphasis added).  See Damrel v. Brown, 6 Vet. App. 242, 
245 (1994). 

The Court recently clarified the case law surrounding the 
"entitled to receive" claims and held that a survivor of a 
deceased veteran is eligible for DIC under 38 U.S.C.A. 
§ 1318(b)(1) if (1) the veteran was in actual receipt of a 
100 percent disability rating for the statutory period of 
time, (2) the veteran would have been in receipt of a 100 
percent disability rating but for clear and unmistakable 
error (CUE) in a final RO or Board decision, or (3) if under 
specific and limited exceptions the veteran was 
"hypothetically" entitled to a 100 percent disability 
rating for the required period of time.  Marso v. West, 13 
Vet. App. 260 (1999).  

In the present case, the veteran was not in actual receipt of 
a 100 percent rating for either of the statutory periods of 
time.  Second, with regard to whether the veteran would have 
been in receipt of a 100 percent disability rating but for 
CUE in a final RO or Board decision, no argument has been 
raised that there was a denial of a total disability rating 
which involved CUE.  The Board further notes that although 
the degree of specificity necessary to raise a CUE theory has 
not been set forth by the Court, the appellant has not 
identified to the Board or the RO a decision sought to be 
attacked collaterally under the CUE theory.  That much is 
required.  Cole v. West, 13 Vet. App. 268, 277 (1999).  
Finally, simply disagreeing with how the evidence was weighed 
is never CUE.  Luallen v. Brown, 8 Vet. App. 92, 95 (1995).  
Hence, the appellant has not shown that the veteran would 
have been in receipt of a 100 percent rating but for CUE in a 
final RO decision.  

Hypothetical entitlement exists under option (3) of the Marso 
decision only if 38 C.F.R. § 19.196 applies.  Carpenter v. 
West, 11 Vet. App. 140, 146 (1998).  This exception, however, 
is not applicable in this case because 38 C.F.R. § 19.196 was 
eliminated when 38 C.F.R. § 20.1106 became effective on March 
4, 1992.  Id.  Here, the appellant filed her claim in 
November 1998, and hence, as a matter of law the new 
regulation, i.e., 38 C.F.R. § 20.1106 must be applied.  
Marso, 13 Vet. App at 266.  

Hypothetical entitlement would also exist if there were no 
final decision regarding the veteran's level of disability 
that would affect a survivor's claim for benefits under 
38 U.S.C.A. § 1318(b)(1).  Id. at 267.  In the present case, 
the rating decisions summarized above would affect the 
appellant's claim under 38 U.S.C.A. § 1318(b)(1).  Thus, 
hypothetical entitlement is not warranted under this theory, 
either. 

As the veteran did not establish a right to receive total 
service-connected disability compensation from VA for either 
of the required statutory periods; as it has not been shown 
that he would have established such a right if not for CUE by 
VA; and as the limited exceptions pertaining to hypothetical 
entitlement are not applicable, entitlement to DIC under 38 
U.S.C.A. § 1318 must be denied.

In reaching this decision the Board notes that a final 
regulation was recently published which established an 
interpretive rule reflecting VA's conclusion that 38 U.S.C.A. 
§ 1318(b) authorizes payment of DIC only in cases where the 
veteran had, during his lifetime, established a right to 
receive total service-connected disability compensation from 
VA for the period required by that statute or would have 
established such a right in not for CUE by VA.  38 C.F.R. 
§ 3.22 (2000).  The effective date of that regulation is 
January 21, 2000.  As the appellant does not meet the 
liberalized interpretation of 38 C.F.R. § 3.22 provided for 
in Wingo v. West, 11 Vet. App. 307 (1998), she cannot meet 
the stricter standard set forth in 38 C.F.R. § 3.22.  Thus, 
the Board finds that a remand for the RO to consider the 
application of the newer version of 38 C.F.R. § 3.22 is not 
necessary and the appellant is not prejudiced by the Board's 
determination.  Bernard v. Brown, 4 Vet. App. 384 (1993).  

Finally, in reaching this decision the Board considered the 
application of the doctrine of reasonable doubt.  However, as 
the preponderance of the evidence is against the claims the 
doctrine is not for application.  38 U.S.C.A. § 5107.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.  Entitlement to dependency and 
indemnity compensation under the provisions of 38 U.S.C.A. 
§ 1318 is denied.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 

